Citation Nr: 1218013	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran submitted additional evidence, including a March 2012 private audiological examination report, along with a waiver of RO review of the newly submitted evidence.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at his February 2012 hearing that he had been provided two VA audiological examinations, one at Wade Park and one at Fort Wayne.  Only the June 2009 Wade Park VA audiological examination report is of record.  The Veteran testified that the woman at the Fort Wayne VA told him that his hearing loss and tinnitus were related to service.  The VA audiometric examination report performed at the Fort Wayne facility is not of record.  A remand of the Veteran's claims is necessary so that a copy of the VA audiometric examination report may be obtained and considered.  See 38 C.F.R. § 3.159(c)(2).

The Veteran's updated VA medical records pertaining to hearing loss and tinnitus should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA audiometric examination report from the Fort Wayne VA Medical Center that was performed sometime between June 2009 and February 2012.

2.  Obtain the Veteran's VA medical records relating to hearing loss and tinnitus dated from June 28, 2011 to present.

3.  Inform the Veteran that if claims he had conversations with examiners regarding causation, he must submit such evidence.

$.  Then, review any additional evidence and readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) that includes review of all evidence received since the June 2011 SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

